Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The Amendment filed 09/07/2022 has been entered. Claims 1-2 and 6-10 are currently pending in this application. 
Applicant’s arguments, see Pages 4-5, filed 09/07/2022, with respect to the rejection(s) of claim(s) 1-6 and 10 have been considered but are moot. Regarding limitations of the instant case in view of the amended Claims and upon further considerations, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 108549175A) in view of Li (WO 2018/192228A1).
Regarding claim 1, Li (CN 108549175A) teaches a display device (Fig. 10 and Fig. 1-9, Pages 4-9 of English Translation of CN 108549175A)  comprising: 
a display panel (the liquid crystal panel above the backlight shown in Fig. 10, Page 9, Paragraph 4; Page 3); 
an optical assembly (the assembly below 420 in Fig. 10) providing blue-based light (Fig. 10, Pages 8-9) to the display panel (the liquid crystal panel above the backlight shown in Fig. 10, Page 9, Paragraph 4; Page 3); and 
a light-absorbing layer (420 in Fig. 10, Pages 8-9, the first sub-quantum dot layer 421 is located at the upper end of the second quantum dot layer 422, or the first sub-quantum dot layer 421 is located below the second quantum dot layer 422) located in a path (Fig. 10, Fig. 8-9) of light provided from the optical assembly (the assembly below 420 in Fig. 10) to the display panel (the liquid crystal panel above the backlight shown in Fig. 10, Page 9, Paragraph 4; Page 3), the light-absorbing layer (420 in Fig. 10, Pages 8-9, the first sub-quantum dot layer 421 is located at the upper end of the second quantum dot layer 422, or the first sub-quantum dot layer 421 is located below the second quantum dot layer 422) absorbing light in a predetermined wavelength range  (Fig. 10, Page 8 , last paragraph, Page 3, the wavelength of the excitation light of the first wavelength being 445nm~450nm), and the light-absorbing layer (420 in Fig. 10, Pages 8-9, the first sub-quantum dot layer 421 is located at the upper end of the second quantum dot layer 422, or the first sub-quantum dot layer 421 is located below the second quantum dot layer 422) includes a first light-absorbing layer (the green QD layer 421 in Fig. 10, Page 8, last Paragraph, Page 3) located between (Fig. 10, Page 9, Paragraph 2) the optical assembly (the assembly below 420 in Fig. 10) and the display panel (the liquid crystal panel above the backlight shown in Fig. 10, Page 9, Paragraph 4; Page 3) and a second light-absorbing layer (the red QD layer 422 in Fig. 10, Page 8, last Paragraph, Page 3) located between (Page 8, last Paragraph, the first sub-quantum dot layer 421 is located below the second quantum dot layer 422) the first light- absorbing layer (the green QD layer 421 in Fig. 10, Page 8, last Paragraph, Page 3) and the display panel (the liquid crystal panel above the backlight shown in Fig. 10, Page 9, Paragraph 4; Page 3), wherein the first light-absorbing layer (the green QD layer 421 in Fig. 10, Page 8, last Paragraph, Page 3) includes a green phosphor (Page 8, last Paragraph, Page 3) and the second light- absorbing layer (the red QD layer 422 in Fig. 10, Page 8, last Paragraph, Page 3) includes a red phosphor (Page 8, last Paragraph, Page 3);
wherein light (Fig. 7 and Fig. 10, Pages 7 and 9) provided to the display panel (the liquid crystal panel above the backlight shown in Fig. 10, Page 9, Paragraph 4; Page 3) through the light-absorbing layer (420 in Fig. 10, Pages 8-9) has optical characteristics (Fig. 7 and Fig. 10, Pages 7 and 9) such that an intensity of green-based light is 20 to 70% of an intensity (100%) of the blue-based light (Fig. 7 and Fig. 10, Pages 7 and 9) and an intensity of red-based light is 20 to 70% of the intensity of the blue-based light (Fig. 7 and Fig. 10, Pages 7 and 9).
Li (CN 108549175A) does not teach that a thickness of the first light-absorbing layer is greater than a thickness of the second light-absorbing layer.
Li (WO2018/192228A1) teaches that (Fig. 1-2 and Fig. 4-5, Pages 3-5 of English Translation of WO 2018/192228A1) a thickness of the first light-absorbing layer (the layer of the green quantum dot 131 in Fig. 1-2 and 4-5) is greater than (Page 4, last second paragraph, the ratio of the thickness of the layer of the red phosphor 132 to the thickness of the layer of the green quantum dot 131 is in ranges from 0.25 to 0.33, such as 0.25 (ie 1/4), 0.28 (ie 1/3.5), 0.3 or 0.33 (ie 1/3)) a thickness of the second light-absorbing layer (the layer of the red quantum dot 132 in Fig. 1-2 and 4-5).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Li (WO2018/192228A1) for the system of Li (CN 108549175A)  such that in the system of Li (CN 108549175A), a thickness of the first light-absorbing layer is greater than a thickness of the second light-absorbing layer. The motivation is to increase the luminous efficiency and make the light mixing more complete (Li (WO2018/192228A1), Page 4, last second paragraph).

Regarding claim 2, Li (CN 108549175A) also teaches the following elements:
(Claim 2) the light (Fig. 7 and Fig. 10, Pages 7 and 9) provided to the display panel (the liquid crystal panel above the backlight shown in Fig. 10, Page 9, Paragraph 4; Page 3) through the light-absorbing layer (420 in Fig. 10, Pages 8-9) has optical characteristics (Fig. 7 and Fig. 10, Pages 7 and 9) such that the intensity of the green-based light is 35 to 40% of the intensity of the blue-based light (Fig. 7 and Fig. 10, Pages 7 and 9) and the intensity of the red-based light is 21 to 28% of the intensity of the blue-based light (Fig. 7 and Fig. 10, Pages 7 and 9).
Examiner notes: “intensity” is not equal to “peak intensity”, and  “green-based light” is not equal to “the light with the green peak wavelength” or “all of the light with the wavelength of 495-570nm”.

Regarding claim 9, Li (CN 108549175A) also teaches that a peak of a wavelength of the green-based light is 533 to 539 nm (Page 3), and a full width at half maximum of the green-based light is 25 to 35 nm (Page 3). It would have been obvious to one of ordinary skill in the art to recognize that the claimed ranges of  535 to 545 nm and 35 to 45 nm overlaps with the ranges disclosed by the prior art (MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Li (CN 108549175A) for the system of Li (CN 108549175A) in view of Li (WO 2018/192228A1) to recognize and try that a peak of a wavelength of the green-based light is 535 to 545 nm , and a full width at half maximum of the green-based light is 35 to 45 nm. The motivation is to improve the fidelity and accuracy of the color display device and improve the user experience (Li (CN 108549175A), Page 3, the third paragraph from bottom).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 108549175A) in view of Li (WO 2018/192228A1) as applied to claim 1 above, and further in view of Fukutome (JP2007157798A).
Regarding claim 6, Li (CN 108549175A) teaches that (Fig. 2 and 7-10, Pages 4-9 of English Translation of CN 108549175A) the first light-absorbing layer (221/421 in Fig. 8 and 10, Page 8) comprises a green phosphor (Pages 7-8), and the second light-absorbing layer (222/422 in Fig. 8 and 10, Page 8) comprises a red phosphor (Pages 7-8).
Fukutome teaches that (Fig. 1, Abs, Pages 3-12) a green phosphor has  a size of 0.1 to 20 micrometers (page 3, The blue phosphor and the green phosphor have an average particle diameter of 0.1 to 20 μm), and a red phosphor has a size of 10nm or less (Page 3, the yellow phosphor and the red phosphor are semiconductor ultrafine particles having an average particle diameter of 10 nm or less). It would have been obvious to one of ordinary skill in the art to recognize that the claimed ranges of 3 to 7 micrometers, and 1 micrometer or less overlaps with the ranges disclosed by the prior art (MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Fukutome for the system of Li (CN 108549175A) in view of Li (WO 2018/192228A1) to recognize and try that in the system of Li (CN 108549175A) in view of Li (WO 2018/192228A1), the first light-absorbing layer comprises a green phosphor having a size of 3 to 7 micrometers, and the second light-absorbing layer comprises a red phosphor having a size of 1 micrometer or less. The motivation is to provide a light emitting device which can be remarkably improved in light emission efficiency (Fukutome, Abs).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 108549175A) in view of Li (WO 2018/192228A1) as applied to claim 1 above, and further in view of Kim (US 2018/0252963).
Regarding claim 10, Li (CN 108549175A) does not teach the following elements. 
Kim teaches the following elements:
(Claim 10) a color temperature of an image provided from a front surface of the display panel is 10,000 to 12,000 K ([0020, 0155]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim for the system of Li (CN 108549175A) in view of Li (WO 2018/192228A1) such that in the system of Li (CN 108549175A) in view of Li (WO 2018/192228A1), 
(Claim 10) a color temperature of an image provided from a front surface of the display panel is 10,000 to 12,000 K.
The motivation is that the image quality and color reproducibility can be enhanced (Kim, [0021-0022]).

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a display device as set forth in claims 7-8.
Regarding claims 7-8, none of the prior art discloses or suggests a display device recited in claim 1, wherein the combination of “the first light-absorbing layer is a film having a thickness of about 90 micrometers, wherein the second light-absorbing layer is a film having a thickness of about 3 micrometers, and wherein the first light-absorbing layer is adhered to the second light-absorbing layer” in combination with the other required elements of the claim.
The most relevant references, Li (CN 108549175A), Li (WO 2018/192228A1) and Li (CN107656330A, at least Fig. 3-5 and Fig. 8, Page 6 of English Translation, red and green QD layers can adopt different thicknesses to optimize the parameters and cost of product, the thickness of the red QD layer is reduced) taken along or in combination, at least fails to disclose or suggest the claim limitation of “the first light-absorbing layer is a film having a thickness of about 90 micrometers, wherein the second light-absorbing layer is a film having a thickness of about 3 micrometers, and wherein the first light-absorbing layer is adhered to the second light-absorbing layer” in combination with the other required elements of the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871